  Case 1:19-cv-22738-JLK Document 1 Entered on FLSD Docket 07/03/2019 Page 1 of 7


    ae15(Rev.12/16)ComplaintforViolationofCi
                                           vilRights(Non-prisoner)

                                          U NITED STATES D ISTRICT COURT
                                                                forthe


                                                                     Division

                                                                         CaseNo.
                                                                                        (tobehlledinbytheClerk'
                                                                                                              sOl ce,
                                                                                                                    l
    mv. .
    '

                         .,
                          (0f-(-
                        Plainttls)
f'
 Jrr//ethefullnameofeachplaintt whoi
                                   ssling thiscomplaint.                 Jury Trial. (checkone)    Yes         o
Ifthenamesofalltheplaintzscannothtfnthespaceabove,
pleazewrite ''
             seeattached''in thespaceand attach an additional
pagewiththefullIistofnames')
                                 -   V-
                                                                                              FILED BY '                D.C.
                                      '
              .y             r

                                          )           j -.                                         JdL 0 2219
j                    ,.,                  o Ck
                                             't kpplf z
                                              ,
                                                  ,

                                                                                                   ANGEO E.NOBLE
                       Defendantls)                                                                CLERK U S DISX CTL
r'
 X'r/z thefullnameofeachde#ndantwhoisbeingsued #-//?,                                              s.D.oFil.k.-MIAMI
namesofallthedefendantscannothtinthespaceabove,please
write ''
       seeattached''fn thespaceandattach an additionalpage
 withthefullIistofnames.Donotincludeaddresseshere'
                                                 )

                                 COM PLAG T FO R V IOLATION O F CIVIL RIG H TS
                                                       (Non-prisonerComplaint)

                                                                NOTICE
        FederalRulesofCivilProcedure5.2 addressestheprivacy and security concernsresulting from publicaccessto
        electroniccourtfiles.Underthisrule,papersfiled with thecourtshould notcontain:an individual'sfullsocial
        security num berorfullbirth date;thefullnam eofaperson known to beam inor;oracomplete financialaccount
        num ber.A filing may include only. .thelastfourdigitsofa socialsecurity number;theyearofan individual's
        birth;am inor'sinitials;and the lastfourdigitsofatinancialaccountnum ber.

        Exceptasnotedin thisform ,plaintiffneed notsendexhibits,affidavits,grievanceorwitnessstatements,orany
        othermaterialstotheClerk'sOfficewiththiscomplaint.
        In orderforyourcomplainttobefiled,itm ustbe accom paniedby thefiling feeoran application to proceed in
        formapauperis.
   Case 1:19-cv-22738-JLK Document 1 Entered on FLSD Docket 07/03/2019 Page 2 of 7


ProSe15(Rev.12/l6)ComplaintforViolationofCivilRights(Non-prisoner)                                                                             .    -

1.       The PartiestoThisCom plaint

         A.       ThePlaintiffts)
                  Providethe information below foreachplaintiffnamed in thecomplaint.Attach additionalpagesif
                  needed.
                      Name                                      fq:caoc)
                                                                       . f.l. t zv
                      Address
                                                                saoo lukxst-$t'
                                                                              hsAve/ttv-
                                                                     ,-
                                                                                  js(-                                                   syjz
                                                                                                                                            ;ty
                                                                                 it
                                                                                  y                                State                       Zi
                                                                                                                                                p Code
                        County                                            ()
                        TelephoneNumber                                    ê           6' - $ p
                        E-M ailAddress                                      '$
                                                                            .        am   .t'
                                                                                            rta              ' . #&- '
                                                                                                                     n.I
                   TheDefendantts)
                   Provide the infonnation below foreach defendantnamed in the complaint,whetherthe defendantisan
                   individual,agovernmentagency,an organization,oracorporation.Foran individualdefendant,
                   includetheperson'sjob ortitle(ifknown)andcheckwhetheryouarebringingthiscomplaintagainst
                   them in theirindividualcapacity orofticialcapacity,orboth.Attach additionalpagesifneeded.

                   DefendantNo.1
                        Nam e
                                                                            t s 3.
                                                                                <'        .-
                                                                                                              e-c     -

                                                                                K'                     r'N     %
                                                                                                               '
                        Job orTitle(Lfknown)                              . x         o.                     kvt
                        Address                                      $$$ M-uk. t%. s'
                                                                                    ''
                                                                                    t   zj. $vr
                                                                                     f.ek     ,ye- ''
                                                                                                    -- .
                                                                                                       j
                                                                                                       'v-ot   .


                                                                          u!
                                                                           uCit:
                                                                               M-
                                                                               y
                                                                                 .                                 I
                                                                                                                   j.
                                                                                                                   State
                                                                                                                                          33 h7.4
                                                                                                                                           Zlp Code
                        County                                             l
                                                                           q
                                                                           d
                                                                           è
                                                                           k
                                                                           lz
                                                                            l
                                                                            :
                                                                            '
                                                                            -
                                                                            '
                                                                            .
                                                                            !,
                                                                             '
                                                                             !d
                                                                             ;k
                                                                              q
                                                                              :
                                                                              '
                                                                              ;
                                                                              ,
                                                                              4:
                                                                               ;
                                                                               g
                                                                               ;
                                                                               (
                                                                               l
                                                                               '-
                                                                                11(
                                                                                  )
                                                                                  . . .. . ..
                        TelephoneNumber                                   oaGtt
                                                                              lyun
                        E-M ailAddress(Lfknown)                           tln sz-rkew t'l                     -
                                                                     Individualcapacity                            Officialcapacity

                   DefendantNo.2                               -     --'
                       N am e                                        tscok& feyrzz-       -        ,                   *   e
                                                                                                                               .-
                                                                                                                                    .     ..
                                                                                                                                                    ?
                                                                                                                                                    '
                       Job orTitle (ifknown)                                                   I


                       Address                                        4445 4xvz. g5'* % cr4?                                        ..




                                                                                 Cit
                                                                                   y
                                                                                                                   ySt
                                                                                                                    jate                       j
                                                                                                                                               Zi
                                                                                                                                                p   ode
                         County                                       X 22-
                         TelephoneNumber                                  Ust'
                                                                             :vlt.v+.                                                    - - -
                         E-M ailAddress(I
                                        fknown)                                       3 uxl.N .

                                                                     lndividualcapacity                             fficialcapacity



                                                                                                                                                          Page2of 6
  Case 1:19-cv-22738-JLK Document 1 Entered on FLSD Docket 07/03/2019 Page 3 of 7


ProSe 15(Rev.12/16)ComplaintforVi
                                olationofCivilRi
                                               ghts(Non-prisoner)                          -       -

                  DefendantNo.3
                       Name                                                fyu?  -
                                                                                     '


                       Job orTitle (I
                                    fknown)
                       Address

                                                                                         State              Zip Code
                       County
                       TelephoneNumber
                       E-M ailAddress(Lflmown)
                                                                    Individualcapacity   Officialcapacity

                  D efendantN o.4
                       N am e
                       Job orTitle(Lfl
                                     mown)
                       Address

                                                                           Cit
                                                                             y            State             Z;
                                                                                                             / Code
                       County
                       TelephoneNumber
                       E-M ailAddress (Lfknown)
                                                                     ndividualcapacity   Officialcapacity

ll.      BasisforJurisdiction

         Under42U.S.C.j1983,youmaysuestateorlocalofficialsfortheçddeprivationofany rights,privileges,or
         immunitiessecuredbytheConstitutionandgfederallawsl.''UnderBivensv.Six UnknownNamedAgentsof
         FederalBureauofNarcotics,403 US.388 (19713,youmaysuefederalofficialsfortheviolationofcertain
         constitutionalrights.

                   Areyou bringing suitagainst(checkaIlthatapplylï
                        Federalofficials(aBivensclaim)
                        Stateorlocalofficials(ajl983claim)

          B.       Section 1983 allowsclaimsalleging the ççdeprivation ofany rights,privileges,orimm unitiessecuredby
                   theConstitution and (federallawsl.''42U.S.C.j 1983.Ifyouaresuingundersection 1983,what
                   federalconstitutionalorstatutol'
                                                  yrightts)doyouclaim is/arebeingviolatedbystateorlocalofficials?




                   Plaintiffssuing underBivensmay only recoverfortheviolation ofcertain constitutionalrights.lfyou
                   aresuingunderBivens,whatconstitutionalrightts)doyouclaim is/arebeingviolatedbyfederal
                   officials?
     Case 1:19-cv-22738-JLK Document 1 Entered on FLSD Docket 07/03/2019 Page 4 of 7


Pro@ç-(
E     !
      J(Rey.1-2
           LL f2/
                16)CppplaintforVioiati
                                     onofCi
                                          vilRights(Non-prisoner)           :                  .E   2-
                                                                                                    .    .---




           D.        Section 1983 allowsdefendantstobefound liableonly when they have acted çtundercolorofany
                     statute,ordinance,regulation,custom,orusage,ofany StateorTerritory ortheDistrictofColumbia.''
                     42 U.S.C.j1983.lfyouaresuingundersection 1983,explainhow eachdefendantactedundercolor
                     ofstate orlocallaw. lfyou aresuing underBivens,explain how each defendantacted undercolorof
                     federallaw.Attach additionalpagesifneeded.
                    - ï=wv-- - wamya cvc
                                    '
                                       -tz/vvkh.z < ccjvv,( suàv% tcy laytx.s
                        bqa0ylqpjïty W ,kqp l k:
                         ,
                                               -
                                                   #oviltvm
                                                         r'
                                                             ocos f(za
                                                          -x j      ,
                                                                      e2avo
                                                                     . (.
                                                                        r.
                                                                        ,
                                                                           wy   ,
                                                                                    -.                               .




    111.   Statem entofClaim
           State asbrietly aspossiblethefactsofyourcase.Describehow each defendantwaspersonally involved in the
           alleged wrongfulaction,along with the datesand locationsofa11relevantevents. You may wish to include
           furtherdetailssuch asthe nam esofotherpersonsinvolvedin the eventsgiving rise to yourclaims.Do notcite
           any casesorstatutes.Ifmorethan one claim isasserted,numbereachclaim and write ashortand plain
           statementofeach claim in aseparateparagraph.Attach additionalpagesifneeded.

                        Wheredidtheeventsgivingrisetoyourclaimts)occur?
                         -   -
                    -
                        > '  % (ow> ol laà -Jtanf'
                                                 .lfbw k1V .X '& #'                                             tr
                        êzwl4:fûtgczfvuz    olltkztwr-() ( 4
                                                           :rnjy
           B.           W hatdateandapproximatetimedidtheeventsgivingrisetoyourclaimts)occur?
                        Xd          d                                                    X
                             pj 3f/JlftzlXpj l)>/,
                                                 2p1j,4                                  .
                                                                                         Jp 2lj,
                                                                                               zJOjtr
                                        o          J4
                        W hatarethefactsunderlyingyourclaimts)? (Forexample: Whathappened toyou? Jf''/ctpdid what?
                        I/
                         J/UJanyoneelseinvolved? WhoelseJJw whathappened?)
                        tk Iy3f?7:1:)?ù'p%f a4t#v.vi
                                                   c-
                                                    Y.
                                                     vr,
                                                       .f                                    4 tsé ô.ian
                .
                 JCC?            .f
                                  kklïkç catsezi
                                               ttf.
                                                  t
                                                  , sf
                                                     t#,,4L-
                                                           a.
                                                            (.(ci
                                                                tké)kxtr,
                                                                        cle$
                                                                           -
                                                                           putet?tuc
                                                                                   i.
                                                                                    zva-,
                    'tslttz $
                    t       lctîz k  :,o.lat
                                  ,.yt
                                     ,       tr-vtjs.?.ryt
                                                         ?.
                                                          ynz,
                                                             jx,,
                                                                %rd/wsaal-
                                                                         yït
                                                                           z'y.fk.
                                                                                 ky-
                                                                                   i
                                                                                   '
                                                                                   f'
                    14b tv-àow -k)ck fa, vt%'st   k ahg kwkt.kcV1 Xitz'     ,G#s- 6*
                    ok
                    0ji'
                       w-vce/tt
                              xoclw-.
                                    %thd
                                       :-(gçe,
                                             !
                                             xtcwtcve/uf,
                                                        > frhbc'
                                                               /.
                        /,14 tskz stwtzalomgtuzjx'
                                                 !v jàjweafé,,
                                                             'wo a.l xou Jw
                                                                          i
                                                                          tccq
                                                                             'ot
Case 1:19-cv-22738-JLK Document 1 Entered on FLSD Docket 07/03/2019 Page 5 of 7




              % Tvcn fdax. p.,0( aftzùoJ   . tjkjtl   t?lj.'
                                                   C)p.     '
                                                            ft
     (k,
       e,
        t thsLvq4 'tta,
                      f-t qacê tk tltit
                                      zze ,$:k'fil.p tv udvilrï
     Vtz ôck'bo.lktg nckf;, ooé ,$k.  ,.
                                       41.(;'
                                            s rog
                                                -ewvtccrwssi'
                                               --
                                                              acq
     q4 re lvty(1  t
                   ,h)c'
                       .
                       ;ttt??tnys' f')-j  :# o,fujatkgs x' 1
                                                           ,%
                                       '-
                                           -


     jkwôc(lpikos '-foxwakz,1- ' u '-k
                                     >-
                                      t
                                      ke
                                       .    lv
                                             sH  L
                                                 )s
                                                  r$  a1'
                                                        s,
                                                         -t
                                                          1.
                                                           ,/           -




         -         r) .            .       .    -.                                                                                                                          -

     1tq# makkvtr t'zktst îi
                           -tsr
                              uqes V (
                                  '
                                     .
                                     ?
                                     ,rsï?-h-,t)$) cxh'
                                               ...,j
                                                      tw ctù'tt,
                                                               r
                                                               Aw
                                                                .,
                                                                 kcq
                                  , .f             !               .                                                         $                 )         !             f
                                                                                                                                                                       -l
                                                                                                                                                                        h                       '-
                                                                                                                                                                                                 j      .       -...
     fhu-
        ...
          %k(-,tbzkjr
                    zxy
                      .ù kwck -t    .
                                    s tkkk x.
                                            fIoovktexcrzoktxzx-.,J
     ,
     q ïttpt'
     /       e- 'x.( oy' ().kk7((',stypy '- c usocj
                                  )'
                                             N. .
                                                  ) catt2#,.t
                                                            y'
                                                             y
                                                             %'.
                                                               tM0-s
                                                                   ,
                                                                                                        '                                      #WJ
                                                                                                                                                     .

                                                                                                                                                                                m$                  ?R1     '



     fkukx œ è'k lt
                  xcttk
                      .(.
                        w
                        c# s sttvkà.s :z( s       ,.$cl- .4
                                          ni cakt-k       j
                                                          .j
                                                           y
                                                           '
                                                           tc.
                                                                                                                                                                                                            ,

                              -
                                       ,                                                   ,.

     ccë
       ujtci
           lth           ,
                         i$1sykc-
                                '
                                j.                                                                          -

                                         '
                                                                    'k
                                       grthtn-
                                             t-
                                              k)j ,$,tq'ù) o(',4k gjcy),,
                                                ,              (.     k.
                                                                        sy'
                                                                         .
                                                                          :jyjsyj
                                                                                o.
                                                                                 y;y'.
                                                                                     ()y.
                                                                                      ,,
                                                                                        y               x
                                                                                                                                       .




     wtzlc'
          t
          j
          '
          w .
          .'
            3 tttt r
                   k-
                    tatv-cztlthc.
                                o,
                                 .ct'-tt
                                       z (t,wt$,
                                               ;,
                                                .
                                                 .
                                                 iv-
                                                   ?tt
                                                   )
                                                     w ''
                                                        .zïy.  r




                                                                                                                                                                   '
                                                                                                                                                                   'j.
                                                                                                                                                                  ..                1.

      y.
      .
          .


        jyjt
           j
           .jjj
              ,-
               '?kj
                  .
                  y).
                    so,
                      .,
                       j
                       .,,                                                                 xe.
                                                                                             tz
                                                                                              v..twl CKC(t
                                                                                                         aitcvc s,
                                                                                                                 .
                                                                                                                 (. tk
                                                                                                                    -
                                                                                                                     .
                                                                                                                     y
                                                                                                                     .
                                                                                                                     ,',(jy
                                                                                                                          -
                                                                                                                          c'
                                                                                                                           k.
                                                                                                                            j-
                                                                                                                             .
                                                                                                                             tj',k
                                                                                                                             -

                                           (      ., , u                                                                                   . ..
                                                                                                                                                ,



                              #t7-'
                                  ,
                                  J3-t)kty ,
                                           .
                                           ,.o.(ck
                                                 ,t v,s,
                                                       j-
                                                                    ,.

     c.(t'  jky.,j.
                  ,qt- jlt,
                          t.
                           j
                           t.
                            eo(
                              .       ' '.     t
                                                                    ,



     .j
     1lï à$'ï5'
              kC,
                t. '
                   t'lk k.k)ob                                                 ttlh! ,
                                                                                     j (ï% (yta..
                                                                                           .
                                                                                                tj. ifj7t
                                                                                                    .
                                                                                                        .,.,
                                                                                                           t',
                                                                                                             -d.
                                                                                                               y.
                                                                                                                ctut.t.
                                                                                                                      (.
                                                                                                                       ïtcj                          ,
                                                                                                                                                                                          ''''h
                                                                                           -          l.     , j k
     i'
      tilukq'.
             r t'
                ?sut .'-. i'lu( t
                                '
                                yh )kc'
                                      tt0(.tk
                                            .
                                            ys.fl
                                                ,t
                                                 ,kk
                                                   h.
                                                    t,
                                                     .
                                                     t-' 't .f ?
                                                               ,
                                                               a
                                                                                                                                                                                     .

          -
                ,         .

     ccfsygt:qyjt  .. t
                   z    ,j,
                          ?k
                           '.#       ysojq
                                    w.
                                    t    x.'jv yyyq',..,'
                                                        j,
                                                         ys.
                                                           ;(
                                                            rj;y                                                         .                 .                                    .
                                                                                                                                                                                                    .
     A't                                                                                                                                           1,( . j. f) .
                                                                                                                                                               y,j
                                                                                                                                                                 J.. .
                                                                                                                                                                     '1
     .
                  -
                   &Y '
                      ..J
                        'Uf
                          '
                          ï
                          q AC.
                          t   CCSSGw
                                   qt '
                                      .- yL
                                          :
                                          l ttk'
                                               Jtt!v ïtC !?
                                                          'tkS
                                                             t1'
                                                               M,
                                                               ,
                                                                                                '
                                                                                                                                                                                            .

                                        .y jy
                                            jî-
                                              y yp-oj gj  y yy ,..                                      fc)
                                                                                                          , tax
                                                                    w

     ilei
        w                               $.$i-
                                            ch t'kv -
                                                    %          j
                                                                                                              y(y   .'
                                                                                                                     ''
                                                                                                                      -          !y.                         ,
                                                                                                                                                                                                .

                      '

     tltkyt.'
            ?$(;c-
                 q-) 1,$.
                        2 alt,
                        5    css -l
                                  s'tock' J.
                                       '
                                           u,6' ,
                                                t
                                                ,.
                                                 0 ào-y
                                                      kt'
                                                        tcs uk.
                                                              t
                                                                        .     ?                         -1          1                                        ''                     -.'
      fawqv t
     t-       v' J
                 .&.'l
                     t?zt,
                         T-
                          tfk tok.sJ. kvo.
                              ..
                               ' ''      ti l
                                            .e-
                                              /.
                                               G-- ' '
                                                     tavw s
          ;
          -
          .7- -'     7                     l            .
                                                        4 .
              '
               ,.S t)mok  x'r ù'tayucl tft h'ob
                                              '
                                              z'
                                               Lk'
                                                 k?ïa,l:cq t
                                                           -
                                                           tt
                                                            'k-o<'
                                                                 1
                                                                 .-av4 -
     .
              't
              ' ;t;k O
                     .;jj
                        h
                        -
                        y
                        n'
                         -
                         tc akkk
                               lf)U
                                  o)
                                   kk2
                                     i
                                     )
                                    ft,
                                      'c7'
                                         1
                                         ;Jy z l4aî V.
                                           lèl
                                             :       ,kt.xzt/ï 'Mua.
                                                        p  .       tttq
                                                                      jt
                                                                       katt,uf)
                                                                         st
                                                                          '
                      ltattky''i
                               st,.Kx.
                                     j (c
                                        )
                                        a>
                                         ,
                                         yjq '
                                             j,.(y ysx
                                                     ox,, q
                                                          xr,
                                                            .
                                                            ytyjw
                                                                jjyqq.
                                                                     j                 '


                                                                             i
                                                                                y.
                                                                                '.(?g(
                                                                        faqe / c.    .              .
                                                                                                                .
                                                                                                                                                                                                            '
                                                                             ..  /1
                                                                              ....1
  Case 1:19-cv-22738-JLK Document 1 Entered on FLSD Docket 07/03/2019 Page 6 of 7


ProSe15(Rev.12/16)ComplaintfbrViolationofCi
                                          vilRights(Non-prisoner)                                      U


IV. lnjuries
        lfyousustainedinjuriesrelatedtotheeventsallegedabove,describeyourinjuriesandstatewhatmedical
        treatment,ifany,you required and did ordidnotreceive.



           //,;,,
                #?rece,
                      vl#t
                         o--                                  /w
                                                               ;.ttl
                                                                   ùo'es h, ),?ndz.k ay
          Jk,vk
              is-tyAp rûv
                        '        ? 4rL:?/,z.k.
                        u: J'zsp?.
           //,-.7.-
                  /7to-'4no,
                           è /i
                              '
                              #/xp,
                                  a,
                                   .ç Jy.y1.Coy5t71t?/. Jy          .
                                                                                            yx
           jojt /1<u.
                    ytk,ykg fv jstt
                                  psy'
                                     /t.
                                       s.


V.      R elief

        Statebrietly whatyouwantthe courtto do foryou.M akeno legalarguments.Do notciteany casesorstatutes.
        lfrequestingm oney damages,include theamountsofany acm aldamagesand/orpunitive dam agesclaimed for
        the actsalleged.Explain thebasisfortheseclaims.


            Svvsssqho
                    's,fv /,
                           ks?$, V yo,k
                                      ?aw/$, h7                           J           '
                                                                                      ' .



            hsfw çoho, ,4 /,;J,?',
                                 .
                                 #z,
                                   -g
                                    pwzitu-a
                              '

                                        ,



            '
                                            ye)
          (nnjium rnho'n cf
                          p/' > 4/.
                                  t
                                  ;/
                                   :/.ç:X V p1
                                             b 9.ju
                                                  srfk
                                                     ,uj
                                                       uup
                                                         ,'-
                                                           g                  .




          4 y/,
              hJ'Y                          ?
            ..
          t'            Vz.D'
           ovvikmjnqhtn,'   gd
                             .
                             zsj.prtaf./;ofojvy :yy.r
                                    .



                                                                                  $3/3 #'>-W
                                                                                  .
    Case 1:19-cv-22738-JLK Document 1 Entered on FLSD Docket 07/03/2019 Page 7 of 7


ProSe-L1-5(Rev.12/16)Complai
Z                          ntforViolationofCivilRights(Non-prisoner)                                     -.U   --     .E




Vl.     Certification and Closing
        UnderFederalRuleofCivilProcedure 11,by signing below,lcertify to thebestofmy knowledge,information,
        andbeliefthatthiscomplaint:(1)isnotbeingpresentedforanimproperpumose,suchastoharass,cause
        unnecessarydelay,orneedlessly increasethecostoflitigation;(2)issupportedbyexistinglaw orby a
        nonfrivolousargumentforextending,modifying,orreversingexistinglaw;(3)thefactualcontentionshave
        evidentiary supportor,ifspecifically so identified,willlikely haveevidentiary supportafterareasonable
        opportunityforfurtherinvestigationordiscovery;and(4)thecomplaintotherwisecomplieswiththe
        requirementsofRule 11.


        A.         ForPartiesW ithoutan A ttorney
                   Iagreeto providetheClerk'sOfficewith any changestomy addresswherecase-related papersm ay be
                   served. lunderstand thatmy failuretokeep acurrentaddresson filewiththeClerk'sOfficem ay result
                   in thedism issalofm y case.

                   Dateofsigning'
                                .                   '


                    Signature ofPlaintiff                         -    '   '
                                                                                            1.       -
                   PrintedNameofPlaintiff                                          ''
                                                                                    ,
                                                                                    'Zl          ,
         B.        ForA ttorneys

                    D ateofsigning'
                                  .


                    SignatureofAttorney
                    Printed NameofAttorney
                    BarNumber
                    NameofLaw Firm
                    Address

                                                                                    State            Zi
                                                                                                      p Code

                    TelephoneNumber
                    E-mailAddress




                                                                                                                    Page 6of 6
